MOTION to amend remittitur granted to the following extent: Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon in this proceeding by this Court, namely:
"Whether the judgment secured by the Department of Banking, State of Nebraska in the Courts of the State of Nebraska, was entitled to be accorded full faith and credit by the Courts of the State of New York, pursuant to Article 4 of the Constitution of the United States. This Court held that the judgment was not required to be given full faith and credit pursuant to the Constitution of the United States." (See 288 N.Y. 712.)